In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-01-025 CR

____________________


EARLIE B. NORMAN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 411th District Court
Polk County, Texas

Trial Cause No. 15,751




OPINION
	Earlie B. Norman entered a non-negotiated guilty plea to an indictment for the first
degree felony offense of murder.  See Tex. Pen. Code Ann. § 19.02(b)(1) (Vernon 1994).
 The trial court convicted and sentenced Norman to thirty years of confinement in the
Texas Department of Criminal Justice, Institutional Division.  
	After appeal was perfected, appellate counsel filed a brief in compliance with
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  The brief concludes that the record
presents no arguable error which would support an appeal, a conclusion with which we
concur.  On June 14, 2001, Norman was given an extension of time in which to file a pro
se brief if he so desired.  We received no response from the appellant.
	As there was no plea bargain agreement, we have jurisdiction over the appeal.  Jack
v. State, 871 S.W.2d 741, 744 (Tex. Crim. App. 1994).  It appears the appellant was duly
admonished.  Tex. Code Crim. Proc. Ann. art. 26.13 (Vernon 1989 & Supp. 2001).
Norman signed a judicial confession admitting to having committed the offense and
admitted his guilt in open court.  He does not contest the voluntariness of his guilty plea. 
	We have reviewed the clerk's and the reporter's records, and find no arguable error
requiring us to order appointment of new counsel.  Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991).  Accordingly, we affirm the judgment.
	AFFIRMED.
								PER CURIAM

Submitted on October 22, 2001
Opinion Delivered October 31, 2001
Do Not Publish

Before Walker, C.J., Burgess and Gaultney, JJ.